ROSS, Circuit Judge,
dissenting.
This case involves a pro se petition for habeas corpus relief. As the majority opinion notes, we are required to give a liberal construction to such a petition. See Wilwording v. Swenson, 502 F.2d 844, 847 n. 4 (8th Cir. 1974), cert. denied, 420 U.S. 912, 95 S.Ct. 835, 42 L.Ed.2d 843 (1975). In this case a liberal construction would require a finding that the petitioner challenged the propriety of the pretrial photographic display shown to Sandra Clemmons. If that display was impermissibly suggestive or otherwise improper, Hill’s claim reaches constitutional proportions cognizable by the federal court and I do not think this issue can be resolved without reviewing the transcript of the state court proceedings.
For this reason I would remand the case with an order that the district court review the state proceedings to determine whether *753the photographic display was so suggestive that it tainted Clemmons’ in-court identification in violation of Hill’s constitutional rights.